Title: To John Adams from François D’Ivernois, 11 November 1794
From: D’Ivernois, François
To: Adams, John


				
					Monsieur
					Londres ce 11e 9bre 1794.
				
				Je m’empresse d’avoir l’honneur de vous présenter le tableau de la Révolution française à Geneve dont je ne vous avais envoyé cy-devant qu’une esquisse tres imparfaite. Mais je m’empresse davantage encore à vous faire passer le résultat de mes communicaitons avec Geneve, sur le projet de notre Colonie Américaine, et les espérances légitimes que j’en tire de la voir se réaliser, si, graces à votre protection, quelque Province d’Amérique a adhéré aux propositions que j’ai eu l’honneur de vous soumettre. La lettre incluse que je prens la liberté de vous prier de faire passer à Mr Jefferson, et que je laisse ouverte afin que vous puissiez préalablement en prendre lecture, vous fera juger Monsieur, combien ce beau projet est gouté et meme avancé de la part des Genevois. En adressant particulierement ce rapport en Virginie, je ne m’en flatte pas moins Monsieur, que vous aurez mis quelque interet à nous chercher un asyle dans quelqu’une de vos Provinces  du Nord ou du centre, et dans ce cas, la dépéche incluse dont vous pourriez faire remettre à cette Province une copie lui prouvera suffisamment sans doute ainsi qu’à vous Monsieur, que nous sommes dignes de sa protection par l’étendue de nos malheurs, et par les sacrifices aux quels nous sommes disposés soit pour les réparer, soit pour effacer dans un autre hémisphere, la tache que quelques uns de nos compatriotes empoisonnés par une influence étrangere ont fait ou laissé faire à la liberté Genevoise. Puisse l’Amérique en récompense de ce que nous attendons d’elle, ne jamais cesser d’etre envisagée comme le vrai refuge des peuples aux quels on ravit la liberté et la paix! Puisse-t-elle etre longtems gouvernée par les sages qui la sauverent des attentats de l’autorité, et qui savent protéger également aujourdhui ses lois contre le fanatisme de la licence! C’est là, Monsieur, le vœu le plus ardent de mon cœur, et en vous le présentant, je sais bien que je l’adresse à l’une des personnes les plus capables de  l’exhaucer. Puisse l’Amérique en récompense de ce que nous attendons d’elle, ne jamais cesser d’etre envisagée comme le vrai refuge des peuples aux quels on ravit la liberté et la paix! Puisse-t-elle etre longtems gouvernée par les sages qui la sauverent des attentats de l’autorité, et qui savent protéger également aujourdhui ses lois contre le fanatisme de la licence! C’est là Monsieur, le vœu le plus ardent de mon cœur, et en vous le présentant, je sais bien que je l’adresse à l’une des personnes les plus capables de l’exhaucer.J’ai l’honneur d’etre avec respect / Monsieur, / Votre tres humble / & tres obéissant serviteur
				
					F d’Ivernois
				
				
			